Citation Nr: 1403351	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Propriety of the discontinuance of the Veteran's disability compensation benefits from June 10, 2009, to January 14, 2010, based on fugitive felon status.

2.  Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $19,074.53.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to July 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Los Angeles, California.

Via a January 13, 2010 letter, VA notified the Veteran that it had received documentation indicating that a warrant had been issued for the Veteran on June 10, 2009.  The RO then sent the Veteran a letter, dated November 23, 2010, wherein VA proposed to terminate the Veteran's disability compensation from June 10, 2009, to January 14, 2010, due to the Veteran's status as a "fugitive felon."  The VA Debt Management Center in St. Paul, Minnesota, then issued the Veteran a letter, dated on December 12, 2010, notifying the Veteran that he had been overpaid $19,075.53 between June 10, 2009 and January 14, 2010.  This letter also informed the Veteran that he had the right to contest the debt and the right to request waiver of the overpayment.  In a January 6, 2011 response, the Veteran requested that the amount of overpayment be "liquidated."  On January 28, 2011, the RO issued a decision wherein it denied the Veteran's request for waiver of overpayment.  Further, the RO held that, although his status as a "fugitive felon" had been resolved with the State of California, the Veteran did not submit evidence demonstrating that his status as a "fugitive felon" from June 10, 2009, to January 14, 2010, had been officially erased.  The Veteran submitted a notice of disagreement with the January 28, 2011 decision.  Therein, he indicated that he disagreed with the denial of his request for waiver of overpayment, and asserted that the debt was created in error.  In an April 2011 statement of the case, the RO essentially reiterated the bases for the denial of the Veteran's claim contained in the January 28, 2011 decision.  Thereafter, the Veteran timely perfected an appeal to the Board.  Based on the above, the Veteran essentially contests his status as a "fugitive felon" from June 10, 2009, to January 14, 2010, and asserts that waiver of overpayment should be granted.  As such, the Board will address the Veteran's claims as captioned above.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the Introduction, the Veteran effectively asserts that the overpayment from June 10, 2009, to January 14, 2010, was created in error.  Liberally construing the Veteran's assertion, and given that the overpayment was predicated on his status as a "fugitive felon," the Board will address the RO's determination that the Veteran met the definition of a "fugitive felon" during that period of time.

According to VA regulations, in order for the Veteran to meet the definition of a "fugitive felon," the evidence of record must demonstrate, in pertinent part, that he violated a condition of probation or parole imposed for the commission of a felony under the Federal or State law.

The RO received notice from the VA Office of the Inspector General that a warrant had been issued on June 10, 2009, by authorities in Sacramento, California.  This notice indicates that the offense was "obstructing justice."  It was unclear from this document whether this was the underlying offense on which he was convicted and placed on parole on January 21, 2009, or whether this was the offense that violated the conditions of the Veteran's parole.  Regardless, there was no indication that obstructing justice was a misdemeanor or a felony according Federal or State law.

According to a January 14, 2010 Charge Report, the offenses committed by the Veteran were listed as "absconding parole supervision" and "failure to follow instructions."  A statement contained within the Charge Report demonstrated that the Veteran had been "re-directed" to Proposition 36 for a second time on January 21, 2009.  Apparently, Proposition 36 is a parole program instituted by the State of California whereby non-violent drug offenders are placed in treatment/rehabilitation programs in lieu of incarceration.  The author of the January 14, 2010 Charge Report indicated that the Veteran failed to appear for his Proposition 36 treatment/rehabilitation program and, thus, his parole was suspended and the June 10, 2009 warrant was issued.  The Veteran was apparently arrested on January 13, 2010 pursuant to this warrant.  The conviction leading to the January 21, 2009 "re-direction" to Proposition 36 was not discussed in the Charge Report.

According to an undated Certificate of Discharge from the California Department of Corrections and Rehabilitation, as of November 29, 2009, the Veteran had been discharged on "all existing felony commitments."  There was no indication from the certificate that the Veteran's "re-direction" to Proposition 36 treatment on January 21, 2009, had been pursuant to a felony conviction. 

The Board finds the evidence of record did not include evidence addressing the nature of the offense for which the Veteran was convicted and placed on parole ("re-directed" under Proposition 36) on January 21, 2009, beyond the general knowledge that it was a non-violent drug-related offense.  As such, the Board finds that a remand for further development is required in order to ascertain whether the underlying offense was a misdemeanor or a felony under Federal or State law.

Additionally, there remains a question as when the June 10, 2009 warrant for the Veteran's arrest was resolved with the California authorities.  As discussed above, the Veteran submitted an undated Certificate of Discharge from the California Department of Corrections and Rehabilitation showing that he had been discharge of all existing felony obligations as of November 29, 2009.  However, the Veteran also submitted another document from the California Department of Corrections and Rehabilitation, dated on February 23, 2010, showing that the June 10, 2009 warrant was cancelled on January 14, 2010.  As such, the Board finds that a remand is required in order to obtain clarification.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.   The RO should contact the appropriate entity, including, but not limited to, the California Department of Corrections and Rehabilitation, the California Division of Adult Parole Operations, and the California Division of Parole and Community Services, in order to obtain evidence demonstrating:

(a) Whether the Veteran's parole (re-direction to rehabilitation/treatment under Proposition 36) on January 21, 2009, was ordered consequent to a misdemeanor or a felony conviction; AND

(b) Upon what date the June 10, 2009 warrant was resolved, to include an explanation regarding the significance of the Certificate of Discharge from the California Department of Corrections and Rehabilitation showing that he had been discharge of all existing felony obligations as of November 29, 2009, and the significance of the document from the California Department of Corrections and Rehabilitation, dated on February 23, 2010, showing that the June 10, 2009 warrant was cancelled on January 14, 2010.

All actions to obtain the responsive evidence should be documented fully in the claims file.

2.  The RO should then re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board for further appellant review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

